Citation Nr: 1737457	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-06 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased disability rating for post-operative injury, left foot, with bunion, scars, and complex regional pain syndrome of the left lower extremity. 

2. Entitlement to service connection for a back disability, to include: degenerative disc disease with herniated discs.  

3. Entitlement to service connection for a stomach disability, to include:  esophagitis with hiatal hernia and gastroesophageal reflux disease (GERD).

4. Entitlement to service connection for obstructive sleep apnea. 

5. Entitlement to service connection for bilateral pes planus. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1996 to March 1999.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified at a videoconference hearing in November 2016 before the undersigned.  A transcript of the hearing testimony has been associated with the Veteran's claims file. 

The issues of entitlement to service connection for a back disability, a stomach disability, sleep apnea, and bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the November 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to an increased disability rating for post-operative injury, left foot, with bunion, scars, and complex regional pain syndrome of the left lower extremity. 




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to an increased disability rating for post-operative injury, left foot, with bunion, scars, and complex regional pain syndrome of the left lower extremity.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2016).   

Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204 (b). Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2016). 

During the Veteran's videoconference hearing in November 2016, the Veteran requested to withdraw the issue of entitlement to an increased disability rating for post-operative injury, left foot, with bunion, scars, and complex regional pain syndrome of the left lower extremity; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.


ORDER

The issue of entitlement to an increased disability rating for post-operative injury, left foot, with bunion, scars, and complex regional pain syndrome of the left lower extremity is dismissed.


REMAND

Throughout the appeal period, the Veteran has contended that his back disability, stomach disability, sleep apnea, and bilateral pes planus are all secondary to his service-connected left foot disability with complex regional pain syndrome, including the treatment for this condition.  Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury, or for aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2016).

While the Veteran was provided VA examinations in relation to each of these conditions during the appeal period, none of the examiners opined on whether the Veteran's conditions were due to, or had been aggravated by, his service-connected left foot disability.  Particularly, the Board notes that the August 2010 examiner stated that "nonsteroidal anti-inflammatories are not known to cause GERD however the use of them in individuals with known GERD may contribute to the severity" but failed to opine whether the Veteran's use of medications related to his service-connected disabilities had aggravated his GERD.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to obtain a medical opinion regarding the etiology of the Veteran's current low back disability, to include whether it is secondary to his service-connected left foot disability with complex regional pain syndrome. Any additional examination or testing of the Veteran may be conducted, if deemed necessary by the examiner. 

The examiner is asked to provide the following opinions: 

a. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's low back disability was caused by his period of active service?  Specifically discuss the Veteran's complaints of back pain in July 1996, August 1996, and on his "Report of Medical History" prior to separation.  

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's low back disability was caused by or aggravated by his service-connected left foot disability, to include complex regional pain syndrome?  Specifically discuss the report of the 2009 VA examiner that the Veteran had an abnormal gait due to a limping left foot.  

If the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that the Veteran's low back disability was aggravated by a service-connected disability, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's low back disability prior to any such aggravation. 

The term "aggravated" as used herein refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such a review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

2. Undertake appropriate efforts to obtain a medical opinion regarding the etiology of the Veteran's current stomach disability, to include whether it is secondary to his service-connected left foot disability, to include treatment of this condition.  Any additional examination or testing of the Veteran may be conducted, if deemed necessary by the examiner. 

The examiner is asked to provide the following opinions: 

a. Is it at least as likely as not (a 50 percent probability or greater) that any current stomach disability, including GERD, was incurred during the Veteran's period of active service?  Discuss the Veteran's reports of frequent indigestion and heartburn on his "Report of Medical History" in September 1998.  

b. Is it at least as likely as not (a 50 percent probability or greater) that any current stomach disability, including GERD, was caused by or aggravated by his service-connected left foot disability, to include his treatment for the condition? Please specifically discuss the comments of the August 2010 VA examiner that the use of nonsteroidal anti-inflammatories in individuals with known GERD may contribute to the severity.

If the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that the Veteran's stomach disability was aggravated by a service-connected disability, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's stomach disability prior to any such aggravation. 

The term "aggravated" as used herein refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such a review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

3. Undertake appropriate efforts to obtain a medical opinion regarding the etiology of the Veteran's current sleep apnea, to include whether it is secondary to his service-connected left foot disability with complex regional pain syndrome.  Any additional examination or testing of the Veteran may be conducted, if deemed necessary by the examiner. 

The examiner is asked to provide the following opinions: 

a. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea was incurred in the Veteran's period of active service? Specifically discuss the Veteran's reports of "frequent trouble sleeping" on his "Report of Medical History" prior to separation.  

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea was caused by or aggravated by his service-connected left foot disability, to include his treatment for the condition?  Discuss the Veteran's statements that he must sleep on his back due to his service-connected left foot disability and the effects of any medications to treat his left foot disability, to include muscle relaxers. 

If the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea was aggravated by a service-connected disability, the examiner must also provide an opinion as to the baseline level of severity of the sleep apnea prior to any such aggravation. 

The term "aggravated" as used herein refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such a review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

4. Undertake appropriate efforts to obtain a medical opinion regarding the etiology of the Veteran's current bilateral pes planus, to include whether it is secondary to his service-connected left foot disability with complex regional pain syndrome.  Any additional examination or testing of the Veteran may be conducted, if deemed necessary by the examiner. 

The examiner is asked to provide the following opinions: 

a. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral pes planus was caused by or aggravated by his service-connected left foot disability, to include complex regional pain syndrome?

If the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral pes planus was aggravated by a service-connected disability, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's bilateral pes planus prior to any such aggravation. 

The term "aggravated" as used herein refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such a review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

5. After completion of the above, and after undertaking any other development it deems necessary, the AOJ should review the entire record, and readjudicate the claim.  If the benefits sought on appeal are denied, the AOJ should provide the Veteran with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


